Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/710,056 is presented for examination by the examiner.  Claims 1, 10, and 19 have been amended.  Claims 1-20 are pending.

Response to Amendment

Claim Objections
Claim objection is withdrawn due to current amendment.


Claim Rejections - 35 USC § 112
Claim rejections under this statute are withdrawn due to current amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2012/0065958 to Schurig in view of USP Application Publication 2014/0029751 to Swineford et al., hereinafter Swineford.

As per claims 1, 10, and 19, Schurig teaches a method for granting data access from a first account [the organization] to a second account [remote users] without data transfer, the method comprising: 
generating, in the first account, a share object [first object 204a; 0060]  associated with a first role by a set of grants to one or more resources of the first account [“organization that is assigned to a particular workspace is considered to be an owner of the objects within the workspace and is authorized to grant access to the objects directly or via aliases…permissions”; 0065]; wherein the second account and the first account are separated by different security controls [first and second servers each have their own access manager (250a/b); Fig. 2A] and 
granting the second account an instantaneous access [via the alias object in the remote workspace], without transferring the share object, to the share object generated in the first account (“alias 208 is represented to a user of the second workspace 206 as a local copy of the object 204, although the object 204 does not reside locally”;0060), and 
wherein the second account obtains the instantaneous access by using the set of grants in the first account associated with the first role [“the client device 102 receiving the token will use the token to then generate an alias to the (share) object in question, and be able to access the object across a network”; 0060; “the organization defines a type of permission for the usage of the data accessed via a particular alias 208”;0065 and 0102).  Schurig is silent in explicitly teaching each server having different account-level encryption keys such that the second account cannot access the first account with an own account-level encryption key.  Schurig teaches each server has its own respective clients that login.  Swineford teaches clients workspaces, when generated, receive their own unique keys (0047).  Schurig already teaches generating workspaces for the clients.  Giving a set of keys to each workspace does produce any unpredictable results.  Notably, the claimed invention does not actively use the keys.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claims 2 and 11, Schurig teaches each of the set of grants comprises at least one of: a usage grant, a modification grant, or a select grant (0065 and 0103).
As per claims 3 and 12, Schurig teaches generating, within the second account, an alias object [alias token] that references to and serves as a proxy for resources associated with the instantaneous access to the share object (0102); and granting a second role object in the second account access right to the alias object (0102 and 0103).
As per claims 4 and 13, Schurig teaches granting the second account an instantaneous access to the share object comprises granting the second account the set of grants of the share object via the alias object without copying the share object [permissions granted to remote user based on workspace; 0065; first object not transmitted; 0060].
As per claims 5 and 14, Schurig teaches the alias object serves as a proxy for the share object at a top of an object hierarchy [alias object can generate second alias object that still refers back to the first object; 0066 and 0103].
As per claims 6 and 15, Schurig teaches wherein when the alias object is internally replaced by an object at the top of the object hierarchy in the first account for which the alias object serves as a proxy (0105).

As per claims 7 and 16, Schurig teaches receiving a request from the second account to access the share object (0099 and 0102); and 
processing the request from the second account using a virtual warehouse [workspace] corresponding to the second account, wherein the virtual warehouse comprises a set of one or more compute nodes configured to access data in a storage layer corresponding to the first account to generate a response to the request (0099 and 0102).
As per claims 8 and 17, Schurig teaches wherein the first account and the second account are accounts within a multiple tenant database (0063), and wherein an object at a top of an object hierarchy is a dataset (0056, 0060, and 0102) and the first account shares the set of grants with multiple other accounts of the multiple tenant database (0085) such that the multiple other accounts can read the dataset without ingesting or copying the dataset using one or more virtual warehouses corresponding to the multiple other accounts (0065 and Fig. 3).
As per claims 9 and 18, Schurig teaches the share object is an object at the top of the object hierarchy, the object comprising database data associated with the first account (0056, 0060, and 0102).
As per claim 20, Schurig teaches receiving a request from the second account to access the share object (0099 and 0102); and 
processing the request from the second account using a virtual warehouse [workspace] corresponding to the second account, wherein the virtual warehouse comprises a set of one or more compute nodes configured to access data in a storage layer corresponding to the first account to generate a response to the request (0099 and 0102) wherein the first account and the second account are accounts within a multiple tenant database (0063), and wherein an object at a top of an object hierarchy is a dataset (0056, 0060, and 0102) and the first account shares the set of grants with multiple other accounts of the multiple tenant database (0085) such that the multiple other accounts can read the dataset without ingesting or copying the dataset using one or more virtual warehouses corresponding to the multiple other accounts (0065 and Fig. 3).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431